Title: To Benjamin Franklin from Solomon de Monchy, 26 November 1778
From: Monchy, Solomon de
To: Franklin, Benjamin


Monsieur!
a Rotterdam le 26 Novr: 1778.
Comme j’ai l’honneur de vous être connu, non seulement par les conversations, que nous eûmes autrefois pendant votre séjour ici avec Monsr. Le Chevalier Pringle notre ami commun; mais encore par votre qualité de Membre correspondant de la Société Batave de Philosophie expérimentale de cette ville, dont je suis Directeur; à la sollicitation de mon Gendre Jacob Mounier Négotiant, et Conseiller de la Ville de Middelburg, dans la Province de Zeeland, je prends la liberté de demander votre protection pour un vaisseau, appartenant à mon Gendre, et nommé Neerlands Welvaart, Capitaine C. T. Wessling; chargé en plomb, manufactures &c., parti de Leverpoel pour Salerno et Naples, non pour compte Anglois, mais, comme on me l’a positivement assuré, pour compte Italien; qui a été pris par un vaisseau Amériquain, et conduit à la Nouvelle-Angleterre. Ma demande est donc que ce vaisseau soit déclaré libre, et le fret payé, qu’on accorde un dédommagement pour le tems perdu etc. et que la cargaison soit rendue. S’il étoit possible que votre médiation nous aidât dans cette affaire, vous m’obligerez infinement de me l’accorder.
Il ÿ a deux ans que la Faculté de Médecine de Paris proposa un prix sur la Question suivante: La petite Vérole étant déclarée, existe-t-il un moyen d’énerver l’activite de son virus? et comme les Réponses ne parurent point satisfaisantes, la Faculté proposa une seconde fois la même question au commencement de l’année 1777. Jusqu’ici je n’ai pû découvrir, par les papiers publics, si le prix avoit été remporté, ou si les Réponses avoient encore paru insuffisantes. Si cela ne vous gênoit point, lorsque vous m’honorerez d’une réponse, je serois charmé de recevoir de vous quelqu’éclaircissement sur une matiere aussi importante, et qui intéresse aussi fort les personnes de l’art. Le zele extraordinaire que vous témoignez pour l’avancement de tous les Arts et de toutes les Sciences, me fait espérer que vous excuserez la liberté que je prends de vous interrompre.
A la fin de l’année derniere, j’ai eu la satisfaction de voir ici pendant quelque tems notre ami Mr. Ingenhousz. Je serois bien aise de savoir son addresse, parce que je voudrois lui écrire sur quelques affaires particulieres. Faites moi la grace de croire que l’on ne peut être avec un plus respectueux attachement que moi Monsieur Votre très humble et très affectionné serviteur
S. DE MonchyMed. Doct. & Professor.
 
Addressed: To / B. Franklin Esqr. / Passÿ / near Paris.
Notation: De Monchy Rotterdam le 26 9bre. 1778.
